Per Curiam:
The order appealed from should be reversed and the motion denied, with ten dollars costs and disbursements, with leave to the plaintiffs to renew the motion if, after an examination of the defendants before trial, it appears that the information to which they are entitled is willfully withheld or can be obtained only by an examination of the books. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to plaintiffs to renew as stated in opinion.